253 F.2d 429
UNITED STATES of Americav.Walter YAWORSKI, Appellant.
No. 12437.
United States Court of Appeals Third Circuit.
Argued March 31, 1958.
Decided April 9, 1958.
Rehearing Denied May 1, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, Judge.
Murry Powlen, Philadelphia, Pa. (Morton S. Powlen, Philadelphia, Pa., on the brief), for appellant.
Joseph L. McGlynn, Jr., Asst. U. S. Atty., Philadelphia, Pa. (Harold K. Wood, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges, and LAYTON, District Judge.
PER CURIAM.


1
Our examination of the record in this case discloses evidence sufficient to sustain the jury's verdict. We find no basic or prejudicial error in the Court's instructions to the jury.


2
The judgment and sentence of the District Court will be affirmed.